IN THE SUPREME COURT OF THE STATE OF DELAWARE

     IN THE MATTER OF                       §   No. 255, 2018
     DOROTHY FRANKLIN, a                    §
     disable person                         §   Court Below—Court of Chancery
                                            §   of the State of Delaware
                                            §
                                            §   C.M. No. 18522-K

                                 Submitted: June 6, 2018
                                  Decided: June 19, 2018

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices

                                         ORDER

          Upon consideration of the notice to show cause and the appellant’s response,

it appears to the Court that:

          (1)     On May 10, 2018, the Court received Gerald Franklin’s (“Franklin”)

notice of appeal from a Court of Chancery order dated August 16, 2017, overruling

his exceptions and affirming the Master’s Report appointing the Office of the Public

Guardian as guardian of the person and property of his mother, Dorothy Franklin.

          (2)     The Clerk issued a notice directing Franklin to show cause why his

appeal should not be dismissed as untimely.1 Franklin filed a response to the notice

to show cause on June 6, 2018. His response does not address the untimeliness of

his appeal.




1
    Del. Supr. Ct. R. 6(a)(i).
       (3)     Time is a jurisdictional requirement.2 A notice of appeal must be

received by the Office of the Clerk of this Court within the applicable time period in

order to be effective.3 An appellant’s pro se status does not excuse a failure to

comply strictly with the jurisdictional requirements of Supreme Court Rule 6.4

Unless an appellant can demonstrate that the failure to file a timely notice of appeal

is attributable to court-related personnel, the appeal cannot be considered.5 This case

does not fall within that limited exception. Thus, the Court concludes that the appeal

must be dismissed.

       NOW, THEREFORE, IT IS HEREBY ORDERED that the appeal is

DISMISSED.

                                     BY THE COURT:


                                     /s/ Gary F. Traynor
                                     Justice




2
  Carr v. State, 554 A.2d 778, 779 (Del.), cert. denied, 493 U.S. 829 (1989).
3
  Del. Supr. Ct. R. 10(a).
4
  Smith v. State, 47 A.3d 481, 486-87 (Del. 2012).
5
  Bey v. State, 402 A.2d 362, 363 (Del. 1979).


                                                2